DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/1/22.

Claim Objections
Claims 3, 7 and 11 are objected to because of the following informalities:
Line 1 of claim 3 appears to have a typo and should read, “…a first separation panel is mated to a second…”
Claim 7 appears to have a typo and should read, “…separation panel has a width…”
Claim 11 appears to have a typo as it depends from claim 1o, with an “o” instead of claim 10 with a zero.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the walls being segmented structure, “thereby creating additional surface area on the walls.” It is unclear in relation to what standard the additional surface area is created. For examination purposes walls that are segmented will be deemed sufficient to meet the limitations of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson US 2016/0067634.

	Claim 1, Richardson teaches a separation device comprising: an inlet port and plenum, an outlet port and plenum (fig. 17-18), at least one separation panel and a housing constraining the separation panel, wherein the separation panel comprises separation channels that provide fluid flow paths from the inlet plenum to the outlet plenum (fig. 17-20).
	Claims 2-9, Richardson further teaches a plurality of separation panels are stacked on top of one another, the panels being solid so that fluid does not flow through an upper separation panel to a lower separation panel, the panels receiving fluid flow via the inlet plenum only (fig. 17-20, paragraph 85-86); a first separation panel is mated to a second separation panel that is a mirror image/identical to the first separation panel (fig. 17-20, paragraph 85-86); the separation channels are defined by walls that do not extend the entire length or width of the separation channel (fig. 20); the walls are segmented structures (fig. 20); the separation channels comprises surfaces capable of attracting and retaining components (fig. 17-20, paragraph 67); the separation panel has a width to length aspect ratio larger than 1, the width being in the horizontal direction and the length being in the vertical direction in figure 19; the separation channels have a porous surface (fig. 47, paragraph 123); and the separation channels have a surface coated with a selected material (fig. 47, paragraph 67, 123).
	Claim 15 recites only an intended use of the device and does not provide any further structural limitations to the apparatus. The apparatus of Richardson is capable of performing the recited process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson US 2016/0067634 in view of Johnston et al. US 2007/0212266.

	Claims 10-11, Richardson teaches the use of a coating but does not teach the use of primer.
	Johnston teaches a separation device comprising at least one separation panel comprising separation channels that provide fluid paths form an inlet to an outlet, where the separation channels are coated with a primer and the primer is covered with a coating (fig. 1-14, paragraph 184). The use of a primer before applying a coating is a well-known technique in the art, as demonstrated by Johnston, as a way to provide better adhesion of the coating to the substrate. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 12, Richardson teaches the separation panel can be formed from glass, silicon or from other materials known to one of ordinary skill in the art (paragraph 111) but does not specifically teach a polymer substrate.
	Johnston teaches a polymer substrate (paragraph 66). It would have been obvious to one of ordinary skill in the art to use a polymer substrate because of their excellent physical properties, ease of processing and typically lower cost (paragraph 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778